Title: To Thomas Jefferson from Albert Gallatin, 18 March 1807
From: Gallatin, Albert
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            March 18th 1807
                        
                        Mr Lincoln collector of Boston, in a letter respecting some light houses dated 4th March says “As the time
                            will approach in a few days, when I shall quit my office as collector, I think it &c”
                        Have you considered my letter to you relative to Lattimer’s application on the operation of the law
                            preventing settlements on public lands? The law should be transmitted this or next week, and if you approve of the
                            exceptions suggested in my letters in whole or in part, or wish any other modifications, it will tend to quiet the people
                            particularly in the Mississippi territory that the explanations should accompany the law. Respectfully your obdt. Sevt.
                        
                            Albert Gallatin
                            
                        
                    